Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Roger F. Carlson and Mary Jo Carlson appeal the district court’s order denying their motion under 28 U.S.C. § 1447(c) (2012) seeking attorney’s fees. We have reviewed the' district court’s decision for abuse of discretion and find none. See In re Lowe, 102 F.3d 731, 733 n. 2 (4th Cir.1996) (noting that district court has discretion to award fees on remand). Accordingly, we affirm for the reasons stated by the district court. Carlson v. Del Webb Communities, Inc., No. 9:15-cv-00292-SB (D.S.C. Oct. 26, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.